PER CURIAM.
After full argument, we have carefully examined the record in this case, in the light of the numerous assignments of error and the very exhaustive briefs furnished, and we are satisfied that none of the assignments point out reversible error.
The only debatable proposition is in regard to the appellee’s rights as an alien owner of title to the lands in controversy, as to which we conclude that, under section 2768, Code of Mississippi of 1906, and other sections cognate thereto, the appellee, having acquired the lands by purchase at a sale to enforce the payment of a lien debt legally held by it, is the legal owner and holder, subject only to the right of the state to escheat the same after 20 years’ holding, and that, as such ownér and holder, it is entitled to all the protectio.n and defenses available to other legal owners of land, and therefore that, when its title is attacked or questioned, it may benefit by showing adverse possession under title for a period of 10 3>-ears.
The decree of the Circuit Court is affirmed, with costs, and the cause is remanded for such other and further proceedings as may be proper and necessary to perfect and complete the partition under the decree appealed from.